—Order unanimously reversed on the law without costs and matter remitted to Suffolk County Family Court for further proceedings in accordance with the following Memorandum: The Hearing Examiner failed to set forth the factors it considered when it found that respondent’s pro-rata share of the basic child support obligation is unjust or inappropriate (see, Family Ct Act § 413 [1] [g]). Consideration of those factors is mandatory and nonwaivable (Family Ct Act § 413 [1] [g]). We remit the matter, therefore, for findings in accordance with Family Court Act § 413 (1) (g) and a de novo hearing.
We have considered respondent’s remaining contentions and find them to be without merit. (Appeal from Order of Suffolk County Family Court, Abrams, J. — Child Support.) Present— Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.